         Case 1:18-cv-10258-PGG Document 35 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL INSURANCE COMPANY,

                     Plaintiff,
                                                               ORDER
              -against-
                                                         18 Civ. 10258 (PGG)
ORIENTAL EXPRESS CONTAINER CO.,
LTD., et al.

                     Defendants,


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference currently scheduled for May 28, 2020

is adjourned to June 25, 2020 at 11:00 a.m.

Dated: New York, New York
       May 20, 2020
